Citation Nr: 1546902	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to November 1987 and from December 1990 to June 1990 with additional service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The February 2013 rating decision granted service connection for gastroesophageal reflux disease (GERD) with an evaluation of 10 percent, effective September 13, 2012; service connection was denied for fatigue and headaches.  The Veteran submitted a timely notice of disagreement regarding the evaluation of the GERD and the denial of service connection for fatigue and headaches, and a statement of the case was issued with respect to all three issues.  The Veteran perfected an appeal of all three issues through submission of two separate VA form 9s in March 2014; he specified that his GERD symptoms were consistent with a 30 percent disability rating.  Subsequently, in a June 2015 RO decision, a 30 percent disability rating for GERD was granted, effective the initial date of service connection.  The RO informed the Veteran that since the benefit he sought concerning GERD had been granted, the issue of entitlement to a higher rating for GERD had been removed from appeal status.  The Veteran and his accredited representative appear to agree that the appeal concerning GERD has been resolved in full, as the issue of entitlement to an increased initial disability rating for GERD was not included in the July 2015 Appellant's Brief submitted by the Veteran's accredited representative.  As the appeal concerning entitlement to an increased rating for GERD appears to have been resolved to the Veteran's satisfaction, that issue is no longer before the Board.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative evidence of record supports a finding that the Veteran has a disability manifest by fatigue resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree.


CONCLUSION OF LAW

The Veteran's claimed fatigue may be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Claim for Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the present case, the Veteran has contended that his claimed disabilities are a manifestation of an undiagnosed illness resulting from his service in the Persian Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he/she last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118 , which codified the presumption of service connection for manifestations of an undiagnosed illness.

In November 2001, VA issued an interim final rule which amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from December 2001 to December 2006.  This interim rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service- connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or other dermatological signs or symptoms" and "(3) Headache."  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period was extended to December 31, 2011.

Effective December 29, 2011, VA amended 38 C.F.R. § 3.317.  Specifically, VA revised § 3.317(a)(1)(i) to extend the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2016.  76 Fed. Reg. 81834  (Dec. 29, 2011).

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2015); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Neumann  v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez  v. Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2015).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2) (2015); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

In this case, the Veteran's DD214 documents that he served in Southwest Asia from January 1991 to May 1991.  As such, he is considered a Persian Gulf Veteran.

On VA compensation and pension examination in October 2012, the examiner specified that the Veteran had not been diagnosed with Chronic Fatigue Syndrome (CFS).  As such, the RO denied service connection for fatigue on a presumptive basis noting that the Veteran did not have a diagnosis of CFS.  

However, the Board emphasizes that for the purposes of 38 C.F.R. § 3.317, the symptom of fatigue and the diagnosis of CFS are separate and distinct.  Indeed, CFS is discussed as a diagnosed medically unexplained chronic multisymptom illness, whereas fatigue is listed as an objective sign of undiagnosed illness.  38 C.F.R. § 3.317.  Here, although the Veteran does not have a diagnosis of CFS, he has complained of experiencing fatigue.  To the extent that he is claiming that he has experienced fatigue, he is both competent and credible.  

Additionally, there is objective evidence that the Veteran experiences fatigue.  Although the October 2012 VA examiner remarked that the Veteran did not have a diagnosis of CFS, she did document the Veteran's symptoms of fatigue.  Additionally, another VA examiner documented objective signs of fatigue in April 2011.  As such, the Veteran's complaints of fatigue have been accompanied by evidence of objective signs of symptomatology of fatigue that would warrant a finding of undiagnosed illness.  Finally, the Board notes that in an April 2012 decision, service connection was granted for joint pains as due to undiagnosed illness.  

In short, as there is objective evidence that the Veteran experiences fatigue that is not  attributable to a known diagnosis, and as the Veteran is a Persian Gulf Veteran, service connection for fatigue as due to an undiagnosed illness is warranted on a presumptive basis.


ORDER

Entitlement to service connection for fatigue, claimed as due to undiagnosed illness, is granted.


REMAND

Concerning the Veteran's claim of service connection for headaches, he has received a diagnosis of migraine headaches.  See, e.g., October 2012 VA examination report.  Moreover, as the Veteran has been given a medical diagnosis of migraine headaches, service connection cannot be granted for the Veteran's complaints of headaches as due to an undiagnosed illness.  As such, service connection for headaches cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In this case, the Veteran specified on a Report of Medical History (RMH) completed in February 1987 at the beginning of his active service that he experienced frequent or severe headaches; a doctor also documented on the RMH that the Veteran experienced a head injury after he had been attacked by a dog, and the Veteran would get headaches off and on.  Additionally, an examiner indicated on the February 1987 service entry examination report that the Veteran's head was "abnormal."  As such, a headache disability was noted at the Veteran's entry to active service.  The Board notes that a pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the presumption of soundness with regard to headaches does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Nonetheless, the remaining question is whether the pre-existing headaches were aggravated during, or as a result of, service.

The Veteran was afforded a VA compensation and pension examination in October 2012.  The examiner gave a diagnosis of migraine headaches.  Upon review of the claims file, the examiner noted that the Veteran's service entrance examination reported a history of intermittent headaches prior to his entrance into the military, which indicated a pre-existing headache condition.  The examiner then stated that it was less likely than not that the Veteran's headache condition was related to military service.  However, no opinion was given regarding aggravation of the given headache disorder by the Veteran's service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the relevant question in this case revolves around aggravation of a pre-existing condition, remand is required to obtain an etiology opinion concerning possible aggravation of the Veteran's headache disability by his service.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding relevant medical records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Then, the Veteran should be afforded an appropriate VA evaluation to determine the etiology of the Veteran's headaches.  The claims file, including any pertinent evidence from the electronic file, should be provided to the evaluator. 

Following a review of the evidence, interview with the Veteran, and administration of any tests deemed necessary, the examiner/reviewer is asked to provide an opinion regarding the following: 

(a) Whether there is evidence of an increase in the severity of the Veteran's headache disorder during service and if so, whether such increase was due to the natural progression of the disorder (as opposed to other factor(s)); and

(b) Whether it is at least as likely as not (a 50/50 probability or greater) that any current headache disorder is aggravated (worsened) by any of the Veteran's service-connected disorders.  By aggravation the Board means an increase in the severity of the underlying disability beyond its natural progression.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his disability and the continuity of symptomatology.  A rationale must be provided for all rendered opinions.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


